
	
		II
		110th CONGRESS
		2d Session
		H. R. 6600
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 30
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To amend title II of the Social Security
		  Act to prohibit the inclusion of Social Security account numbers on Medicare
		  cards.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Identity Theft Prevention Act
			 of 2008.
		2.Prohibition of
			 inclusion of social security account numbers on Medicare cards
			(a)In
			 generalSection 205(c)(2)(C) of the Social Security Act (42
			 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new
			 clause:
				
					(x)The Secretary of Health and Human Services,
				in consultation with the Commissioner of Social Security, shall establish
				cost-effective procedures to ensure that a social security account number (or
				any derivative thereof) is not displayed, coded, or embedded on the Medicare
				card issued to an individual who is entitled to benefits under part A of title
				XVIII or enrolled under part B of title XVIII and that any other identifier
				displayed on such card is easily identifiable as not being the social security
				account number (or a derivative
				thereof).
					.
			(b)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) shall apply with respect to Medicare cards issued on and after
			 an effective date specified by the Secretary of Health and Human Services, but
			 in no case shall such effective date be later than the date that is 24 months
			 after the date adequate funding is provided pursuant to subsection
			 (d)(2).
				(2)ReissuanceSubject to subsection (d)(2), in the case
			 of individuals who have been issued such cards before such date, the Secretary
			 of Health and Human Services—
					(A)shall provide for
			 the reissuance for such individuals of such a card that complies with such
			 amendment not later than 3 years after the effective date specified under
			 paragraph (1); and
					(B)may permit such
			 individuals to apply for the reissuance of such a card that complies with such
			 amendment before the date of reissuance otherwise provided under subparagraph
			 (A) in such exceptional circumstances as the Secretary may specify.
					(c)Outreach
			 programSubject to subsection (d)(2), the Secretary of Health and
			 Human Services, in consultation with the Commissioner of Social Security, shall
			 conduct an outreach program to Medicare beneficiaries and providers about the
			 new Medicare card provided under this section.
			(d)Report to
			 Congress and limitations on effective date
				(1)ReportNot later than 1 year after the date of the
			 enactment of this Act, the Secretary of Health and Human Services, acting
			 through the Administrator of the Centers for Medicare & Medicaid Services
			 and in consultation with the Commissioner of Social Security, shall submit to
			 Congress a report that includes detailed options regarding the implementation
			 of this section, including line-item estimates of and justifications for the
			 costs associated with such options and estimates of timeframes for each stage
			 of implementation. In recommending such options, the Secretary shall take into
			 consideration, among other factors, cost-effectiveness and beneficiary outreach
			 and education.
				(2)Limitation;
			 modification of deadlinesWith respect to the amendment made by
			 subsection (a), and the requirements of subsections (b) and (c)—
					(A)such amendment and
			 requirements shall not apply until adequate funding is appropriated pursuant to
			 paragraph (3) to implement the provisions of this section, as determined by
			 Congress; and
					(B)any deadlines
			 otherwise established under this section for such amendment and requirements
			 are contingent upon the receipt of adequate funding (as determined in
			 subparagraph (A)) for such implementation.
					(3)Authorization of
			 appropriations
					(A)In
			 generalIn addition to any
			 amounts made available to the Secretary of Health and Human Services for the
			 Program Management Account of the Centers for Medicare & Medicaid Services
			 for administrative expenses and to the Commissioner of Social Security for
			 administrative expenses, and subject to subparagraph (B), taking into
			 consideration the report submitted under paragraph (1), there is authorized to
			 be appropriated such sums as are necessary to carry out the provisions of this
			 section, including section 205(c)(2)(C) of the Social Security Act, as added by
			 subsection (a), for each of the five fiscal years beginning after the date of
			 submittal of the report under paragraph (1). The
			 amounts appropriated under this subsection shall not be subject to limitations
			 on administrative expenditures in any fiscal year under titles II and XVIII of
			 the Social Security Act.
					(B)LimitationSuch
			 funds are not authorized to be appropriated until after receipt of the report
			 provided under paragraph (1).
					
	
		
			Passed the House of
			 Representatives September 29, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
